DETAILED ACTION
Claim Objections
Claim 4 is objected to because of the following informalities:  the flow sensor lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20190032961 A1) in view of Rieke (US 20050155535 A1).
Regarding claim 1, Murray discloses or suggests a method of controlling a gas furnace comprising a gas valve for supplying a fuel gas to a manifold; a burner through which the fuel gas discharged from the manifold passes; an igniter for igniting a mixture of fuel gas passed through the burner and air; and an inducer for generating a flow in which a combustion gas generated by the burning of the mixture is discharged to an exhaust pipe via a heat exchanger, 
(a) receiving any one of the heating signal or the stop signal (paras. 4, 6); 
(b) transmitting a signal to operate the inducer when the heating signal is received (para. 4); 
(c) operating the igniter (para. 4); 
(d) transmitting a signal to open the gas valve (para. 5); 
(e) detecting whether the gas valve is opened or closed (this is suggested by the phrase, “monitoring the solenoid valves”, see paras. 26, 30, 31, and by the phrase, “”sensor circuit detects when there is a voltage applied to the solenoid valve”, see para. 32);
 (f) detecting a flow rate of the fuel gas (para. 26); and 
(g) displaying (via a computer or mobile device, see para. 35) a normal operation of the heating operation (e.g., expected or desired gas consumption, see para. 36), based on information detected in the steps (e) and (f) (unit 210 collects information regarding the gas valve position and the gas flow rate, modulates the gas flow based on this information, and then outputs a gas consumption rate based on the modulated gas flow) (paras. 26, 27, 32-34).
Murray fails to disclose:
detecting a flow rate of the fuel gas in the manifold

Murray discloses a plurality of burners (para. 5) but does not disclose a gas manifold for feeding the plurality of burners; therefore, Murray does not disclose the step of detecting a flow rate of the fuel gas in the manifold.  However, Rieke teaches a gas furnace, comprising a gas manifold for feeding a plurality of burners, and a gas valve (28) for controlling the gas flow in the gas manifold (para. 34).  It would have been obvious to a person skilled in the art at the time of in the manifold.  
The motivation to include the gas manifold is so that the gas can be distributed to the plurality of burners.  Furthermore, the motivation to reposition the gas valve/sensor unit (210) to be in-line with the gas manifold is to reduce the assembly/installation time.  This would be especially convenient if the furnace were sold and delivered with the unit (210) preinstalled inside the furnace.  If the unit were a separable component from the furnace, then the installer would have to install the furnace and then install the unit.
 
Regarding claim 2, modified Murray discloses wherein the step (f) comprises detecting the flow rate of the fuel gas in the manifold by using a flow sensor provided in the manifold (see rejection of claim 1). 
Regarding claim 3, modified Murray discloses wherein the step (g) comprises displaying the normal operation of the heating operation, when it is detected that the gas valve is opened at step (e), and when it is detected that the flow rate of the fuel gas in the manifold exceeds `0` at step (f) (see rejection of claim 1). 
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20190032961 A1) in view of Rieke (US 20050155535 A1), as applied to claim 1, and further in view of Noboa (US 20200072373 A1).
Regarding claim 4, modified Murray fails to disclose wherein the step (g) comprises displaying an abnormal operation of the flow sensor, when it is detected that the gas valve is opened at step (e), and when it is detected that the flow rate of the fuel gas in the manifold is `0` at step (f). 
Noboa teaches or suggests a valve fault detection system, comprising the step of displaying an abnormal operation (a “fault notification message”, para. 7), when it is detected that the gas valve is opened, and when it is detected that the flow rate is `0` (“no flow fault”, see para. 10).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Murray wherein the step (g) comprises displaying an abnormal operation of the flow sensor (Murray discloses a combination gas valve and flow sensor unit 210; in the combination, a fault notification message would indicate abnormal operation of the unit 210), when it is detected that the gas valve is opened at step (e), and when it is detected that the flow rate of the fuel gas in the manifold is `0` at step (f).  The motivation to combine is to alert the operator if there is a fault condition with the gas valve/sensor unit (Murray, 210).  The operator can then take the necessary action to fix or replace the unit. 
Regarding claim 5, modified Murray fails to disclose wherein the step (g) comprises displaying an abnormal operation of the gas valve, when it is detected that the gas valve is closed at step (e), and when it is detected that the flow rate of the fuel gas in the manifold exceeds `0` at step (f). 
However, Noboa teaches or suggests a valve fault detection system, comprising the step of displaying an abnormal operation (para. 7), when it is detected that the gas valve is closed at step, and when it is detected that the flow rate of the fuel gas in the manifold exceeds `0` (“leaky valve fault”, see para. 6).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Murray wherein the step (g) comprises displaying an abnormal operation of the gas valve (Murray discloses a combination gas valve and flow sensor unit 210; in the combination, a fault notification message would indicate abnormal operation of the unit 210), when it is detected that the gas valve is closed at step (e), and when it is detected that the flow rate of the fuel gas in the manifold exceeds `0` at step (f).  The motivation to combine is to alert the operator if there is a fault condition with the gas 
Regarding claim 6, modified Murray discloses wherein the step (g) comprises displaying an abnormal operation of the gas valve and the flow sensor, when it is detected that the gas valve is closed at step (e), and when it is detected that the flow rate of the fuel gas in the manifold is `0` at step (f) (see the rejection of claims 5 or 6). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 20190032961 A1) in view of Rieke (US 20050155535 A1) and Noboa (US 20200072373 A1), as applied to claim 4, and further in view of Vie (US 20160123588 A1).
Regarding claim 7, modified Murray fails to disclose comprising a step (h) of stopping the heating operation by stopping the operation of the igniter, closing the gas valve, and maintaining the operation of the inducer, when at least one of the gas valve and the flow sensor is abnormal.  However, Vie teaches a furnace stop heat procedure, comprising: a step of stopping the heating operation by stopping the operation of the igniter, closing the gas valve, and maintaining the operation of the inducer (para. 30).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Murray to further comprise a step (h) of stopping the heating operation by stopping the operation of the igniter, closing the gas valve, and maintaining the operation of the inducer, when at least one of the gas valve and the flow sensor is abnormal.  If an abnormal condition occurs then it would be prudent to stop the heating operation.  This is so that a dangerous situation does not develop or so that furnace is protected from further damage.  





Allowable Subject Matter
Claims 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/            Primary Examiner, Art Unit 3762